683 S.E.2d 598 (2009)
In the Matter of Anthony Gus CAROWAY.
No. S09Y1297.
Supreme Court of Georgia.
September 28, 2009.
William P. Smith III, General Counsel State Bar, Paula J. Frederick, Asst. General Counsel State Bar, for State Bar of Georgia.
Wilson, Morton & Downs, James E. Spence, Jr., Decatur, for Caroway.
PER CURIAM.
This disciplinary matter is before the Court on the Report and Recommendation of the Review Panel in response to Anthony Gus Caroway's petition to lift his 24-month suspension from the practice of law, imposed on May 23, 2005 due to his guilty plea to DUI and drug charges, for which he received First Offender treatment, see In the Matter of Caroway, 279 Ga. 381, 613 S.E.2d 610 (2005).[1] The State Bar has no objection to lifting Caroway's suspension and the Review Panel recommends that Caroway's petition be granted.
In Caroway, this Court ruled:
At the conclusion of [the 24 months], Caroway's suspension may be lifted only by further order of this Court, following his successful participation in the State Bar of Georgia Lawyer Assistance Program, as certified to the State Bar by the State Director of such program. Upon obtaining such certification, Caroway may petition the Review Panel for review and recommendation as to whether this Court should lift the suspension. Once the Review Panel has forwarded its recommendation to this Court, we will issue an order lifting or continuing the suspension.
Id. at 383, 613 S.E.2d 610. In support of his petition Caroway submitted a letter from the Clinical Director of the State Bar of Georgia Lawyers Assistance Program certifying that Caroway successfully participated in the program. He also submitted letters of support and recommendation from various professionals with whom he has maintained a course of counseling since his suspension; each of the professionals provides extremely positive comments and recommendations regarding Caroway's treatment and recovery. Having carefully considered the evidence, we order that Caroway continue to meet with his doctor for as long as the Lawyers Assistance Program deems it necessary, and further order that Caroway continue to authorize his doctors to disclose to the Lawyers Assistance Program any information that casts doubt on his fitness to practice law. Furthermore, consistent with the State Bar's request, we order that Caroway be monitored by the Lawyers Assistance Program on a quarterly basis until such time as his doctor and the Lawyers Assistance Program agree that he no longer needs professional consultation. With these requirements in place, and in light of our review of Caroway's petition, the supporting documents, and the Review Panel's report, we find that Caroway has satisfied the condition for lifting suspension set forth in this Court's opinion suspending him from the practice of law. Accordingly, this Court hereby orders that Anthony Gus Caroway's petition to lift suspension be granted and that he be reinstated as an attorney licensed to practice law in the State of Georgia.
Petition to Lift Suspension Granted.
All the Justices concur.
NOTES
[1]  The State Bar notes that Caroway's criminal probation has ended and that he has been discharged as a first offender.